Case: 17-41114      Document: 00514509139         Page: 1    Date Filed: 06/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                    No. 17-41114                              FILED
                                  Summary Calendar                        June 12, 2018
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                              Clerk


                                                 Plaintiff-Appellee

v.

JOSE GUADALUPE CERDA-GOMEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:16-CR-1254-1


Before DAVIS, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jose Guadalupe
Cerda-Gomez has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Cerda-Gomez has filed a response. We
have reviewed counsel’s brief and the relevant portions of the record reflected
therein, as well as Cerda-Gomez’s response.                We concur with counsel’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41114      Document: 00514509139   Page: 2   Date Filed: 06/12/2018


                                 No. 17-41114

assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2